United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.A., Appellant
and
DEPARTMENT OF THE ARMY,
Fort Drum, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0535
Issued: June 27, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 10, 2017 appellant filed a timely appeal from an August 29, 2016 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed from the last merit decision dated June 1, 2015 to the filing of this appeal, pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
lacks jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On August 25, 2014 appellant, then a 60-year-old administrative clerk, filed a claim for a
recurrence of disability (Form CA-2a) commencing July 23, 2014 due to a January 10, 2000
1

5 U.S.C. § 8101 et seq.

employment injury.2 She alleged that she had increased back pain due to a change in her
modified job, which required her to engage in more up and down movements and required more
paperwork. Appellant was also required to be on her feet more, and sit for longer periods of
time. OWCP determined appellant had alleged a new injury as she was alleging new
employment factors and converted appellant’s recurrence claim to an occupational disease claim
(Form CA-2).
Appellant submitted evidence in support of her claim.
In a June 18, 2013 report, Dr. Paul S. Curtis, a treating Board-certified orthopedic
surgeon, noted that appellant had been seen for complaints of back pain. Physical examinations
findings were provided and diagnoses included lumbar intervertebral disc degeneration,
lumbago, and lumbar intervertebral disc displacement without myelopathy. Dr. Curtis checked a
box marked “yes” indicating that appellant’s complaints were consistent with her injury history.
In a June 30, 2014 pain clinic report, Dr. John J. Wasenko, an examining Board-certified
neuroradiologist and diagnostic radiologist, reported that appellant had been seen for complaints
of pain. He conducted a physical examination, reviewed appellant’s diagnostic testing and
diagnosed L3-4 and L4-5 diffuse disc bulges with minimal thecal sac compression, which he
noted as a new finding, L5-S1 diffuse disc bulge abutting the thecal sac, grade 1 L5
spondylolisthesis on S1 associated with L5 pars defects, and L5 nerve compression in the neural
foramina.
Dr. Curtis, in disability certificates dated July 23 and August 13, 2014, related
appellant was currently disabled from work. Under remarks on July 23, 2014, he noted
appellant had complained of increased back pain radiating down her leg, that appellant
awaiting a pain clinic appointment, and that a magnetic resonance imaging (MRI) scan
scheduled for July 28, 2014. Dr. Curtis reiterated appellant’s diagnoses.

that
that
was
was

In an October 17, 2014 letter, OWCP informed appellant that the evidence of record was
insufficient to support her claim. It advised her regarding the medical and factual evidence
required to support her occupational disease claim and afforded her 30 days to submit the
requested evidence.
In response to OWCP’s October 17, 2014 development letter, it received reports dated
September 24 and October 21, 2014 from Dr. Curtis. Dr. Curtis reiterated physical examination
findings and conclusions from his prior June 18, 2013 report.
By decision dated November 26, 2014, OWCP denied appellant’s claim. It found the
evidence insufficient to establish a causal relationship between the diagnosed condition and the
accepted work factors identified by appellant.
In a November 25, 2014 report, Dr. Curtis noted that appellant has been off work due to
her acute low back pain. He provided examination findings and diagnosed lumbago, acquired
2

This recurrence claim was for a claim previously filed under OWCP File No. xxxxxx493 when appellant was
employed as a lead education technician.

2

spondylolisthesis, lumbar intervertebral disc displacement without myelopathy, lumbar
intervertebral disc degeneration, and lumbar sprains and strains. Dr. Curtis checked a box
marked “yes” indicating that appellant’s complaints were consistent with her injury history.
On December 20, 2014 appellant requested a review of the written record by an OWCP
hearing representative.
On December 24, 2014 OWCP received reports dated May 14, 2012 and September 24,
2014 and a May 3, 2012 disability note from Dr. Curtis, which provided appellant’s program.
Dr. Curtis opined that her reinjury was a consequential injury. He explained that, while
appellant’s cervical symptoms had resolved, she continued to have significant low back pain,
which was aggravated by her work activity. Due to the significant aggravation of her low back
condition by her work activity, Dr. Curtis determined that she was disabled from work because
she could not perform the duties of her position. He also restated appellant’s diagnoses.
In reports dated January 7 and March 23, 2015, Dr. Curtis related appellant’s diagnoses.
He noted the history of appellant’s original injury in the January 7, 2015 report and noted
changes in her job description. Dr. Curtis noted that appellant worked on a lower desk in 2012,
which required constant moving from one level to the next, bending, and twisting. He also noted
that her position required sitting for longer periods of times, which he opined significantly
increased appellant’s symptoms.
In an April 4, 2015 narrative statement, appellant noted that she has been disabled from
work since April 23, 2014 and that her disability has been verified by her physicians. She argued
that medical evidence established that her diagnosed conditions were aggravated by her work
and that her claim should be accepted.
In a June 1, 2015 decision, an OWCP hearing representative affirmed the November 26,
2014 decision denying appellant’s claim. He found the reports from Dr. Curtis insufficient to
establish appellant’s claim as he had failed to provide sufficient medical rationale explaining
how appellant’s diagnosed conditions had been caused or aggravated by the identified work
factors.
Appellant requested reconsideration on May 23, 2016. She provided a history of her
injury and medical treatment and contended that her back condition had been aggravated by her
employment. Appellant contended that OWCP erred in denying her compensable claim.
In support of her request, appellant submitted a March 25, 2015 computer workstation
ergonomic evaluation, which recommended changes to appellant’s workstation to provide better
ergonomic environment and better lumbar support. An April 3, 2015 memorandum from the
employing establishment’s Chief of Industrial Hygiene Preventive Medicine, instructed that the
recommendations made in the March 25, 2015 report be implemented.
In a statement dated April 4, 2016, appellant’s supervisor stated that she had supervised
appellant since June 2013 and she had been out on unpaid leave since July 2014 due to her back
complaints. He related that upon appellant’s return to work in March 2015 an ergonomic study
was requested. Based on findings from the study, appellant’s work station was redesigned, an
ergonomic chair ordered, and new anti-fatigue floor mat provided for her work station.
3

By decision dated August 29, 2016, OWCP denied appellant’s request for
reconsideration. It found that the factual statements and ergonomic evaluation submitted were
immaterial to the underlying issue of causal relationship, which was a medical issue.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,3
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.4 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant’s application for review must be received by OWCP within one
year of the date of that decision.5 When a claimant fails to meet one of the above standards,
OWCP will deny the application for reconsideration without reopening the case for review on the
merits.6
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of
the merits of her claim under 5 U.S.C. § 8128(a).
Appellant disagreed with OWCP’s denial of her occupational disease claim. The
underlying issue in this case is whether appellant submitted medical evidence establishing that
her back pain, lumbar intervertebral disc degeneration, lumbago, and lumbar intervertebral disc
displacement without myelopathy was causally related to the accepted factors of her federal
employment. That is a medical issue which must be addressed by relevant, new medical
evidence.7
Appellant did not show that OWCP erroneously applied or interpreted a specific point of
law. Moreover, she did not advance a relevant legal argument not previously considered.
Consequently, appellant was not entitled to a review of the merits of the claim based on the first
and second above-noted requirements under section 10.606(b).8 She merely argued that she
submitted substantial medical evidence regarding her back condition and relationship to her
employment.
3

Supra note 1. Section 8128(a) of FECA provides that the Secretary of Labor may review an award for or
against payment of compensation at any time on his own motion or on application.
4

20 C.F.R. § 10.606(b)(3). See J.M., Docket No. 09-0218 (issued July 24, 2009); Susan A. Filkins, 57 ECAB
630 (2006).
5

Id. at 10.607(a).

6

Id. at § 10.608(b). See Y.S., Docket No. 08-0440 (issued March 16, 2009); Tina M. Parrelli-Ball, 57 ECAB
598 (2006).
7

Bobbie F. Cowart, 55 ECAB 746 (2004).

8

20 C.F.R. § 10.606(b).

4

As to the submission of relevant and pertinent new evidence not previously considered by
OWCP, the Board finds that appellant failed to meet this requirement. The evidence submitted
on reconsideration included an April 4, 2016 statement from her supervisor, appellant’s May 12,
2016 statement, a March 25, 2015 ergonomic evaluation report, and April 3, 2015 memorandum
from the employing establishment regarding the March 25, 2015 ergonomic report. The
underlying issue was whether appellant’s back conditions had been caused or aggravated by the
accepted employment factors. The evidence appellant submitted was not relevant to the issue of
causal relationship because it was not medical evidence, but factual information.9 The evidence,
therefore, is insufficient to require merit review of the claim.10
The Board finds that appellant did not show that OWCP erroneously applied or
interpreted a specific point of law, advance a relevant legal argument not previously considered
by OWCP, or submit relevant and pertinent new evidence not previously considered. Pursuant to
20 C.F.R. § 10.608, OWCP properly denied appellant’s request for reconsideration of the merits
of her claim under 5 U.S.C. § 8128(a).11
On appeal appellant contends that she is entitled to acceptance of her claim and wage-loss
compensation from July 23, 2014 to March 23, 2015. As explained above, the Board lacks
jurisdiction to review the merits of her claim.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).

9

Supra note 7.

10

D.L., Docket No. 16-0342 (issued July 26, 2016); D’Wayne Avila, 57 ECAB 642 (2006).

11

See L.H., 59 ECAB 253 (2007); Susan A. Filkins, 57 ECAB 630 (2006)

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 29, 2016 is affirmed.
Issued: June 27, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

